DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 02/09/2022.
	Claims 1-6, 8-10, 12-14, 17-18 and 20 have been amended. 
	Claims 1-20 are currently pending and have been examined.


Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 09/20/2022:
Regarding 35 USC § 112(b):
	Due to claim amendment the examiner withdraws the 112(b) rejection.
Regarding 35 USC § 101:
	Applicant's arguments have been fully considered but they are not persuasive.
The argument, page 13, cited that “Applicant submits that in view of the amendments herein, the instant claims are not directed to an abstract idea at least because the claims recite additional elements reflecting improvements in computing technology, for example, in view of Enfish”). The examiner respectfully disagrees. Integration into a practical application is evaluated in Prong Two using the considerations laid out by the Supreme Court and the Federal Circuit. Evaluating these considerations in revised Step 2A promotes early and efficient resolution of eligibility. Most of the considerations are discussed in MPEP 2106.05 and sub-sections 2106.05(a) through 2106.05(h) with respect to Step 2B. The MPEP 2106.05 (a) also recited that “An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. In this respect, the improvement consideration overlaps with other Step 2B considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration”. The claimed addition limitations as recited in claim sets, which using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See MPEP 2106.05(f)(2).
With this has been said, the amended claims do not overcome the 101 rejection. See the Claim Rejections - 35 USC  § 101 below for more details. 

Regarding 35 USC § 103:
	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-17 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13 and 15-20 of U.S. Patent No. U.S. Patent No. 10,636,035 B1 to Matson et al. (hereinafter “Matson035”) in view of US. Pat. Pub. No. 2015/0193748 to Pentel (“Pentel”). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Regarding claim 1. A system comprising:
	one or more processors (Matson035, claim 1; “one or more processors”);
	one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising (Matson035, claim 1; “one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising”): 
	receiving, by one or more computing devices of a payment service and from a plurality of devices, a plurality of transactions transactions transactions transactions transactions  transactions (Matson035, claim 1; “receiving, by one or more computing devices of a payment service and from a plurality of point-of-sale (POS) devices associated with a plurality of payees, a plurality of payment transactions between a payee of the plurality of payees and one or more payers, wherein each POS device of the plurality of POS devices includes an instance of a POS application that enables the POS device to communicate the plurality of payment transactions to the payment service via a network, and wherein each payment transaction of the plurality of payment transactions has an associated payment amount”);
	performing, by the one or more computing devices, an analysis of one or more transactions transactions transactions  transactions  (Matson035, claim 1; “performing, by the one or more computing devices, an analysis of one or more payment transactions of the plurality of payment transactions to identify one or more eligible payment transactions of the plurality of payment transactions that are eligible for expedited payment to the payee”), wherein;
	 Client Reference SQ-0434-US 1-02transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible transactions on a device of the payee (Matson035, claim 1; “transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible payment transactions for display by at least one POS device, of the plurality of POS devices, associated with the payee”);
	receiving, by the one or more computing devices and from the device of the payee, an indication that the payee has selected the one or more eligible transactions  (Matson035, claim 1; “receiving, by the one or more computing devices and from the at least one POS device associated with the payee, an indication that the payee has selected the one or more eligible payment transactions for the expedited payment to the payee”);
	initiating, by the one or more computing devices, after performing the analysis and in near real-time, the expedited payment for the one or more eligible transactions (Matson035, claim 1; “initiating, by the one or more computing devices, after performing the analysis, the expedited payment for the one or more eligible payment transactions”)
	initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible transactions transactions transactions transactions  (Matson035, claim 1; “initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible payment transactions, a non-expedited payment to the payee, wherein the non-expedited payment is for at least one payment transaction of the plurality of payment transactions remaining after the expedited payment of the one or more eligible payment transactions is initiated”).
		In addition, limitations of the instant claims pertaining to incorporation of the “the expedited payment comprises a near real-time transfer of funds to an account of the payee” are taught by Pentel.
	It would have been obvious to one of ordinary skill in the payment processing art at the time of filing to include the expedited payment comprises a near real-time transfer of funds to an account of the payee, as taught by Pentel, in the payment processing of Matson035 in order to provide intermediary service which offer additional protection with less fee attached and do pay the payee directly in real time. See Pentel [0010].

	Regarding claim 2. The system as recited in claim 1, wherein performing the analysis of the one or more transactions transactions transactions (Matson035, claim 2; “wherein performing the analysis of the one or more payment transactions of the plurality of payment transactions to identify the one or more eligible payment transactions that are eligible for the expedited payment to the payee comprises at least:”)
	analyzing a particular payment transaction of the one or more transactions transactions  (Matson035, claim 2; “analyzing a particular payment transaction of the one or more payment transactions of the plurality of payment transactions”);
	Client Reference SQ-0434-US 1-02determining, based at least in part on analyzing the particular payment transaction payment transaction (Matson035, claim 2; “determining, based at least in part on analyzing the particular payment transaction, a score associated with a risk of subsequent chargeback for the particular payment transaction”);
	determining that the score satisfies the criteria; and (Matson035, claim 2; “determining that the score is lower than a threshold score”)
	identifying, based at least in part on determining that the scoresatisfies the criteria, that the particular payment transaction  (Matson035, claim 2; “identifying, based at least in part on determining that the score is lower than the threshold score, that the particular payment transaction is eligible for the expedited payment to the payee”).
	
	Regarding claim 3. The system as recited in claim 2, wherein analyzing the particular payment transaction  payment transaction  (Matson035, claim 3; “wherein analyzing the particular payment transaction comprises analyzing the particular payment transaction using at least one of transaction data, merchant data, or customer data”).

	Regarding claim 4. The system as recited in claim 1, wherein performing the analysis further identifies one or more other transactions  transactions  (Matson035, claim 4; “wherein performing the analysis further identifies one or more other payment transactions of the plurality of payment transactions that are not eligible for the expedited payment to the payee”).

	Regarding claim 5. The system as recited in claim 1, wherein transmitting the notification causes the [[a]] device of the payee to display a user interface element that is selectable to initiate the expedited payment (Matson035, claim 8; “wherein transmitting the notification causes the at least one POS device of the payee to display a user interface element that is selectable to initiate the expedited payment”).  

	Regarding claim 6. The system as recited in claim 1, the acts further comprising: 
	determining that a payment instrument associated with the payee supports the expedited payment; and (Matson035, claim 6; “determining that a payment instrument associated with the payee supports the expedited payment; and”)
	Client Reference SQ-0434-US 1-02determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible transactions transactions  (Matson035, claim 6; “determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible payment transactions of the plurality of payment transactions are eligible for the expedited payment to the payee”).
	Regarding claim 7. The system as recited in claim 1, the acts further comprising: 
	after initiating the expedited payment, initiating the non-expedited payment based at least in part on determining that it is a close of a business day for the payee. (Matson035, claim 7; “after initiating the expedited payment, initiating the non-expedited payment is based at least in part on determining that it is the close of the business day”).

	Regarding claim 8. One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform acts comprising (Matson035, claim 17; “One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform acts comprising”): 
	receiving, by one or more computing devices of a payment service and from a plurality of devices, a plurality of interactions between one or more entities and one or more users, wherein a first device of the plurality of devices includes a first instance of a browser application that enables the first device to communicate a first interaction of the plurality of interactions to the payment service via a network, wherein a second device of the plurality of devices includes a second instance of the browser application that enables the second device to communicate a second interaction of the plurality of interactions to the payment service via the network, and wherein each of the plurality of interactions has an associated payment amount (Matson035, claim 17; “receiving, by one or more computing devices of a payment service and from a plurality of point-of-sale (POS) devices associated with a plurality of payees, a plurality of payment transactions between a payee of the plurality of payees and one or more payers, wherein each POS device of the plurality of POS devices includes an instance of a POS application that enables the POS device to communicate the plurality of payment transactions to the payment service via a network, and wherein each payment transaction of the plurality of payment transactions has an associated payment amount”); 
	performing, by the one or more computing devices, an analysis of one or more interactions of the plurality of interactions to identify one or more eligible interactions of the plurality of interactions that are eligible for expedited payment to an entity of the one or more entities (Matson035, claim 17; “performing, by the one or more computing devices, an analysis of one or more payment transactions of the plurality of payment transactions to identify one or more eligible payment transactions of the plurality of payment transactions that are eligible for expedited payment to the payee”); 
	transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible interactions for display on a device of the entity (Matson035, claim 17; “transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible payment transactions for display by at least one POS device of the payee”); 
	receiving, by the one or more computing devices and from device of the entity, an indication that the entity has selected the one or more eligible interactions for the expedited payment to the account of the entity  (Matson035, claim 17; “receiving, by the one or more computing devices and from the at least one POS device of the payee, an indication that the payee has selected the one or more eligible payment transactions for the expedited payment to the payee”); 
	initiating, by the one or more computing devices, after performing the analysis and in near real-time, the expedited payment for the one or more eligible interactions to the account of the entity (Matson035, claim 17; “initiating, by the one or more computing devices, after performing the analysis, the expedited payment for the one or more eligible payment transactions”); and 
	initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible interactions, a non-expedited payment, wherein the non-expedited payment is for at least one interaction of the plurality of interactions remaining after the expedited payment of the one or more eligible interactions is initiated (Matson035, claim 17; “initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible payment transactions, a non-expedited payment, wherein the non-expedited payment is for at least one payment transaction of the plurality of payment transactions remaining after the expedited payment of the one or more eligible payment transactions is initiated”).
	In addition, limitations of the instant claims pertaining to incorporation of the “the expedited payment comprises a near real-time transfer of funds to an account of the payee” are taught by Pentel.
	It would have been obvious to one of ordinary skill in the payment processing art at the time of filing to include the expedited payment comprises a near real-time transfer of funds to an account of the payee, as taught by Pentel, in the payment processing of Matson035 in order to provide intermediary service which offer additional protection with less fee attached and do pay the payee directly in real time. See Pentel [0010].

	Regarding claim 9. The one or more non-transitory computer readable media of claim 8, wherein transmitting the notification causes [[a]]the device of the entity to display a user interface element that is selectable to initiate the expedited payment (Matson035, claim 20; “transmitting the notification causes the at least one POS device of the payee to display a user interface element that is selectable to initiate the expedited payment”).  
	
	Regarding claim 10. The one or more non-transitory computer readable media of claim 8, wherein performing the analysis of the one or more interactions of the plurality of interactions to identify the one or more eligible interactions that are eligible for the expedited payment to the entity comprises (Matson035, claim 18; “performing the analysis of the one or more payment transactions of the plurality of payment transactions to identify the one or more eligible payment transactions that are eligible for the expedited payment to the payee comprises”): 
	analyzing a particular interaction of the one or more interactions of the plurality of interactions (Matson035, claim 18; “analyzing a particular payment transaction of the one or more payment transactions of the plurality of payment transactions”); 
	determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction (Matson035, claim 18; “determining, based at least in part on analyzing the particular payment transaction, a score associated with a risk of subsequent chargeback for the particular payment transaction”);
	determining that the score satisfies a criteria (Matson035, claim 18; “determining that the score is lower than a threshold score”); and
	identifying, based at least in part on determining that the scoresatisfies the criteria, that the particular interaction is eligible for the expedited payment to the entity (Matson035, claim 18; “identifying, based at least in part on determining that the score is lower than the threshold score, that the particular payment transaction is eligible for the expedited payment to the payee”).

	Regarding claim 11. The one or more non-transitory computer readable media of claim 8, the acts further comprising: 
	after initiating the expedited payment, determining that it is a close of a business day for the entity, wherein initiating the non-expedited payment is based at least in part on determining that it is the close of the business day (Matson035, claim 16; “after initiating the expedited payment, determining that it is a close of a business day for the payee associated with the at least one POS device; and wherein initiating the non-expedited payment is based at least in part on determining that it is the close of the business day”).  
 	Regarding claim 12. The one or more non-transitory computer readable media of claim 8, the acts further comprising: 
	determining that a payment network associated with a payment instrument of the entity supports the expedited payment (Matson035, claim 19; “determining that a payment instrument associated with the payee supports the expedited payment”); and 
	determining, based at least in part on determining that the payment network interactions of the plurality of interactions are eligible for the expedited payment to the entity (Matson035, claim 19; “determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible payment transactions of the plurality of payment transactions are eligible for the expedited payment to the payee”).  
	Regarding claim 13. A method comprising (Matson035, claim 9; “A method comprising:”): 
		receiving, by one or more computing devices of a service provider, a plurality of interactions via a network, wherein the plurality of interactions are received from a plurality of devices associated with a plurality of entities, wherein a device of the plurality of devices includes an instance of a point-of-sale application or a browser application that enables the device to communicate a first interaction of the plurality of interactions to the service provider via the network (Matson035, claim 9; “receiving, by one or more computing devices of a payment service and from a plurality of point-of-sale (POS) devices associated with a plurality of payees, a plurality of payment transactions between a payee of the plurality of payees and one or more payers, wherein each POS device of the plurality of POS devices includes an instance of a POS application that enables the POS device to communicate the plurality of payment transactions to the payment service via a network, and wherein each payment transaction of the plurality of payment transactions has an associated payment amount”); 
	performing, by the one or more computing devices, an analysis of one or more interactions of the plurality of interactions to identify one or more eligible interactions for expedited payment to an entity of the plurality of entities (Matson035, claim 9; “performing, by the one or more computing devices, an analysis of one or more payment transactions of the plurality of payment transactions to identify one or more eligible payment transactions of the plurality of payment transactions that are eligible for expedited payment to the payee”);
	initiating, by the one or more computing devices, after performing the analysis, the expedited payment for the one or more eligible interactions to the account of the entity (Matson035, claim 9; “initiating, by the one or more computing devices, after performing the analysis, the expedited payment for the one or more eligible payment transactions”); and 
	initiating, by the one or more computing devices and after initiating the expedited in near real-time, a non- expedited payment, wherein the non-expedited payment is for at least one interaction of the plurality of interactions remaining after the expedited payment of the one or more eligible interactions is initiated  (Matson035, claim 9; “initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligible payment transactions, a non-expedited payment, wherein the non-expedited payment is for at least one payment transaction of the plurality of payment transactions remaining after the expedited payment of the one or more eligible payment transactions is initiated”).  
		In addition, limitations of the instant claims pertaining to incorporation of the “the expedited payment comprises a near real-time transfer of funds to an account of the payee” are taught by Pentel.
	It would have been obvious to one of ordinary skill in the payment processing art at the time of filing to include the expedited payment comprises a near real-time transfer of funds to an account of the payee, as taught by Pentel, in the payment processing of Matson035 in order to provide intermediary service which offer additional protection with less fee attached and do pay the payee directly in real time. See Pentel [0010].

	Regarding claim 14. The method of claim 13, wherein performing the analysis of the one or more interactions of the plurality of interactions to identify the one or more eligible interactions for the expedited payment to the entity comprises (Matson035, claim 10; “wherein performing the analysis of the one or more payment transactions of the plurality of payment transactions to identify the one or more eligible payment transactions that are eligible for the expedited payment to the payee comprises:”): 
	analyzing a particular interaction of the one or more interactions of the plurality of interactions (Matson035, claim 10; “analyzing a particular payment transaction of the one or more payment transactions of the plurality of payment transactions”); 
	determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction (Matson035, claim 10; “determining, based at least in part on analyzing the particular payment transaction, a score associated with a risk of subsequent chargeback for the particular payment transaction”);
	determining that the score satisfies a criteria(Matson035, claim 10; “determining that the score is lower than a threshold score”); and
	identifying, based at least in part on determining that the score satisfies the criteria (Matson035, claim 10; “identifying, based at least in part on determining that the score is lower than the threshold score, that the particular payment transaction is eligible for the expedited payment to the payee”).  

	Regarding claim 15. The method of claim 14, wherein analyzing the particular interaction comprises analyzing the particular interaction using at least one of transaction data, merchant data, or customer data (Matson035, claim 11; “wherein analyzing the particular payment transaction comprises analyzing the particular payment transaction using at least one of transaction data, merchant data, or customer data”). 
	
	Regarding claim 16. The method of claim 13, wherein performing the analysis further identifies the at least one interaction of the plurality of interactions that is not eligible for the expedited payment to the entity (Matson035, claim 12; “wherein performing the analysis further identifies one or more other payment transactions of the plurality of payment transactions that are not eligible for the expedited payment to the payee”).  

	Regarding claim 17. The method of claim 16, wherein performing the analysis of the one or more interactions of the plurality of interactions to identify at least one other interaction that is not eligible for the expedited payment to the entity comprises at least (Matson035, claim 13; “wherein performing the analysis of the one or more payment transactions of the plurality of payment transactions to identify the one or more other payment transactions of the plurality of payment transactions that are not eligible for the expedited payment to the payee comprises at least”): 
	analyzing a particular interaction of the one or more interactions of the plurality of interactions (Matson035, claim 13; “analyzing a particular payment transaction of the one or more payment transactions of the plurality of payment transactions”); 
	determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction (Matson035, claim 13; “determining, based at least in part on analyzing the particular payment transaction, a score associated with a risk of subsequent chargeback for the particular payment transaction”);
	determining that the score satisfies a criteria(Matson035, claim 13; “determining that the score exceeds a threshold score”); and
	identifying, based at least in part on determining that the scorsatisfies the criteria, that the particular interaction is not eligible for the expedited payment to the entity (Matson035, claim 13; “identifying, based at least in part on determining that the score exceeds the threshold score, that the particular payment transaction is not eligible for the expedited payment to the payee”).  
	
	Regarding claim 19. The method of claim 13, further comprising: 
	after initiating the expedited payment, initiating the non-expedited payment further based at least in part on determining that it is a close of a business day for the entity (Matson035, claim 16; “after initiating the expedited payment, wherein initiating the non-expedited payment is based at least in part on determining that it is the close of the business day”).  
	
	Regarding claim 20. The method of claim 13, further comprising: 
	determining that a payment network associated with a payment instrument of the entity supports the expedited payment (Matson035, claim 15; “determining that a payment instrument associated with the payee supports the expedited payment”); and 
	determining, based at least in part on determining that the payment network (Matson035, claim 15; “determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible payment transactions of the plurality of payment transactions are eligible for the expedited payment to the payee”).

2.	Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. U.S. Patent No. 10,636,035 B1 to Matson et al. (hereinafter “Matson035”) in view of US. Pat. Pub. No 2014/0279312 to Mason et al.

	Regarding claim 18. The method of claim 13, further comprising: 
	The method of claim 13, further comprising: 
	transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible interactions for display to the entity on a device of the entity (Matson035, claim 9; “transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible payment transactions for display by at least one POS device of the payee”); 
	receiving, by the one or more computing devices and from the device of the entity, an indication that the entity has selected the one or more eligible interactions for the expedited payment to the entity (Matson035, claim 9; “receiving, by the one or more computing devices and from the at least one POS device of the payee, an indication that the payee has selected the one or more eligible payment transactions for the expedited payment to the payee”); and wherein 
	In addition, limitations of the instant claims pertaining to incorporation of the “initiating the expedited payment for the one or more eligible interactions is based at least in part on receiving the indication that the entity has selected the one or more eligible interactions” are taught by Mason.
	It would have been obvious to one of ordinary skill in the payment processing art at the time of filing to include initiating expedited payment for the one or more eligible interactions is based at least in part on receiving the indication that the entity has selected the one or more eligible interactions, as taught by Mason, in the payment processing of Matson035 in order to provide consistent chargeback processing to reduce delay in a response causing loss of chargeback rights after a chargeback timeline has expired, and reduce arbitration due to incorrect chargebacks. See Mason [0003].

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-7 directed to a machine. Claims 8-12 directed to a machine. Claims 13-20 directed to a process.
Step 2A, Prong1:
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	receiving, by a payment service, a plurality of transactions between one or more payees and one or more payers, wherein communicate a first transaction of the plurality of transactions to the payment service, wherein communicate a second transaction of the plurality of transactions to the payment service, and wherein each of the plurality of transactions has an associated payment amount; 
	performing, an analysis of one or more transactions of the plurality of transactions to identify one or more eligible transactions of the plurality of transactions that are eligible for expedited payment to a payee of the one or more payees, wherein the expedited payment comprises a near real-time transfer of funds to an account of the payee; 
	transmitting after performing the analysis, a notification about the one or more eligible transactions for display to the payee; 
	receiving an indication that the payee has selected the one or more eligible transactions for the expedited payment to the payee; 
	initiating after performing the analysis and in near real-time, the expedited payment for the one or more eligible transactions; and 
	initiating after initiating the expedited payment for the one or more eligible transactions, a non- expedited payment, wherein the non-expedited payment is for at least one transaction of the plurality of transactions remaining after the expedited payment of the one or more eligible transactions is initiated without significantly more.
	The independent claims of 1, 8 and 13 recite the above limitation that represent the concepts and rules to conduct expedited and non-expedited transactions based on analyzing the transaction data and determine the transaction eligibility to be considered as expedited transaction to be payed in near real-time and notify the customer about the eligibility, which considered to be concepts related to commerce and /or economy. Accordingly, the above limitations and concepts are drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A).

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
The claimed additional limitations are:
1) one or more processors (claim 1)
2) one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts (claim 1)
3) one or more computing devices of a plurality of devices  (claim 1, 8, 13)
4) a first device of the plurality of devices includes an instance of a POS application that enables the first device (claim 1)
5) a network (claim 1, 8, 13)
6) a second device of the plurality of devices includes an instance of a browser application that enables the second device (claim 1, 8)
7) a device of the payee (claim 1)
8) a first device (claim 1, 8)
9) One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more processors to perform acts (claim 8)
10) a first instance of a browser application that enables the first device (claim 8)
11) on a device of the entity (claim 8)
12) a point-of-sale application or a browser application (claim 13)

	These claimed additional limitations are no part of the abstract idea; however, the mere recitation to a plurality of computers for users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network, which also do not integrate the judicial exception in a particle application. See MPEP 2106.05(f). In other words, Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

	In addition, the dependent claims recite:
Claims 2, 10, 14 and 17: recite the abstract idea of “analyzing a particular payment transaction of the one or more transactions of the plurality of transactions; determining, based at least in part on analyzing the particular payment transaction, a score associated with a risk of subsequent chargeback for the particular payment transaction; determining that the score satisfies a criteria; and identifying, based at least in part on determining that the score satisfies the criteria, that the particular payment transaction is eligible for the expedited payment to the payee”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 3 and 15: recite the abstract idea of “analyzing the particular payment transaction comprises analyzing the particular payment transaction using at least one of transaction data, merchant data, or customer data”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 4 and 16: recite the abstract idea of “performing the analysis further identifies one or more other transactions of the plurality of transactions that are not eligible for the expedited payment to the payee”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 5 and 9: recite the abstract idea of “transmitting the notification to initiate the expedited payment”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). The claim language further tied the abstract idea to a payee device that display a user interface to enable the customer to execute the abstract idea. The recitation to payee device configured for has been treated in the same manner as set forth for claim 1.   
Claims 6, 12 and 20: recite the abstract idea of “determining that a payment instrument associated with the payee supports the expedited payment; and determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible transactions of the plurality of transactions are eligible for the expedited payment to the payee”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claims 7, 11 and 19: recite the abstract idea of “after initiating the expedited payment, initiating the non-expedited payment based at least in part on determining that it is a close of a business day for the payee”, which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). Nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claim 18: recites the abstract idea of “transmitting after performing the analysis, a notification about the one or more eligible interactions for display to the entity on a device of the entity; receiving an indication that the entity has selected the one or more eligible interactions for the expedited payment to the entity; and wherein initiating the expedited payment for the one or more eligible interactions is based at least in part on receiving the indication that the entity has selected the one or more eligible interactions” , which drawn to an abstract idea, as the concepts falls under the Fundamental Economic Practices or Principles of the certain methods of organizing human activity grouping. See 2106.04(a)(2)(II)(A). in addition, the claim further recites one or more computing device to execute the abstract idea, the fact that this step is tied to these one or more computing devices is an instruction to use a generic computer, as was addressed for claim 1, to which applicant is referred.
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-5, 8-10 and 13-18 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No 2014/0279312 to Mason et al. (“Mason”) in view of US. Pat. Pub. No. 2015/0193748 to Pentel (“Pentel”) furthermore in view of US. Pat. Pub. No. 8020763 to Kowalchyk et al. (“Kowalchyk”). 

	Regarding claims 1, 8 and 13. Mason teaches a system comprising: one or more processors; one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising: 
	receiving, by one or more computing devices of a payment service (Mason, Fig. 1; “auto chargeback system 102” + “financial institution 101”. [0013]; “System 102 also may be integrated into, for example, financial institution 101”) and from a plurality of devices (Fig. 1; “merchant 107”. [0017]; “Merchant 107 may have one or more physical locations”), a plurality of transactions (Mason, [0018]; “one or more cases … The one or more transactions may have been performed at one or more merchants”), wherein a first device of the plurality of devices includes an instance of a POS application that enables the first device  (Mason, [0015]; “a merchant 107 may be any … point-of-sale (POS)”) to communicate a first transaction transactions (Mason, [0016]; “Network 108 may enable communication between financial institution 101, auto chargeback system 102, one or more account holders 106, and one or more merchants 107”), wherein a second device of the plurality of devices includes an instance of a browser application that enables the second device to communicate a second transaction transactions (Mason, Fig. 1; “account holder 106”, Fig. 2; “client device 202”. [0014]; “an account holder may be a computer system”. [0032]; “Client device 202 maybe be … An Internet Brouwer”), and wherein each of the plurality of transactions  (Mason, [0018]; “Rules Processor 103 may be configured to receive one or more cases … each case may comprise one or more transactions”. [0019]; “Each transaction in the queue may have transaction data associated with it. Transaction data may be, for example, the transaction amount”); 
	performing, by the one or more computing devices, an analysis of one or more transactions transactions (Mason, Fig. 3; “for each Transaction, Apply Filters 320”. [0021]; “Rules Processor 103 may create the queue of one or more transactions and apply one or more filters (or rules) to each transaction in the queue”) to identify one or more eligible transactions transactions (Mason, “chargeback”) to a payee of the one or more payees (Mason, Fig. 3; “Does Transaction account with one or more rules? 330” > “Flag transaction eligible 340”); 
	initiating, by the one or more computing devices, after performing the analysis and in near real-time, the expedited payment for the one or more eligible transactions(Mason, Fig. 3; “preform Chargeback 360”. [0026-0028]; “If a transaction has passed through the one or more filters of rules processor 103, the transaction may be sent to chargeback processor 104 … chargeback processor 104 may initiate the auto chargeback process for the transaction) 
	initiating, by the one or more computing devices and after initiating the expedited payment for the one or more eligibletransactions, a non- expedited payment, wherein the non-expedited payment is for at least one transaction transactions transactions (Mason, [0023]; “If a transaction is filtered out, rules processor 103 may "flag" the transaction as being ineligible for chargeback processing. Rules processor 103 may … transaction may be removed from the queue and transmitted back to case database 105, and/or a different database for flagged transactions”).  
	Mason substantially discloses the claimed invention; however, Mason fails to explicitly disclose the “wherein the expedited payment comprises a near real-time transfer of funds to an account of the payee”. However, Pentel teaches 

wherein the expedited payment comprises a near real-time transfer of funds to an account of the payee (Pentel, [0028]; “The method is designed to be a real-time payment network between members of a payment facilitator”. [0041]; “If the funds are available the transaction is completed by the funds being transferred immediately from the payer account to the payee account. The payee will then have the money in its account and the payer will have the goods or services paid for and get a receipt from the merchant payee that the transaction was completed”).
	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include the expedited payment comprises a near real-time transfer of funds to an account of the payee, as taught by Pentel, where this would be performed in order to provide intermediary service which offer additional protection with less fee attached and do pay the payee directly in real time. See Pentel [0010].

	The combination of Mason in view of Pentel substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible transactions on a device of the payee; receiving, by the one or more computing devices and from the device of the payee, an indication that the payee has selected the one or more eligible transactions ”. Kowalchyk teaches:
	transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible transactions for display to the payee on a device of the payee  (Kowalchyk, Fig. 2; “235- Transmit risk indicator to mobile device”. “At stage 235, the retrieved or generated risk indicator 138 is transmitted … via a POS terminal”); 
	receiving, by the one or more computing devices and from the device of the payee, an indication that the payee has selected the one or more eligible transactions for the expedited payment to the payee (Kowalchyk, Fig. 2, “240-Display risk indication to merchant” > “245-determine whether to accept payment form consumer” > “250-accept payment/transaction card”. Col. 10-lines 32-35; “the merchant 110 can select "charge" 304 to initiate electronic payment and charge the transaction card 140 of the consumer 120”); 
	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include transmitting, by the one or more computing devices and after performing the analysis, a notification about the one or more eligible transactions for display to the payee on a device of the payee; receiving, by the one or more computing devices and from the device of the payee, an indication that the payee has selected the one or more eligible transactions  for the expedited payment to the payee, as taught by Kowalchyk, where this would be performed in order to effectively utilize fraud detection mechanisms. See Kowalchyk, col. 1- lines 41-42.

	Regarding claims 2, 10 and 14. The combination of Mason in view of Pentel furthermore in view of Kowalchyk discloses the system as recited in claim 1, wherein performing the analysis of the one or more interactions (see claim 1 rejection supra) comprises at least: that the particular (Mason, Fig. 3; “flag transaction eligible 340”. [0051]; “flag any transaction that is less than a threshold amount such as, for example, $300”) for the expedited payment to the payee (Mason, [0021-0028]; “Rules Processor 103 may create the queue of one or more transactions and apply one or more filters (or rules) to each transaction in the queue … A chargeback rule may be setting a chargeback amount that is half the transaction amount for transactions over a threshold amount of such as, for example, $1,000”).
	The combination of Mason in view of Pentel substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “analyzing a particular payment transaction of the one or more transactions transactions; determining, based at least in part on analyzing the particularpayment transaction, a score associated with a risk of subsequent chargeback for the particular payment transactionsatisfies a criteria; and identifying, based at least in part on determining that the scoresatisfies the criteria”. However, Kowalchyk teaches:
	analyzing a particular payment transaction of the one or more transactions transactions; determining, based at least in part on analyzing the particularpayment transaction, a score (Kowalchyk, col. 7-lines 41-43; “Data provided to the risk assessment system can be transformed into a risk indicator in the form of a score, a letter or some other indicator that is sent to a payment device”) associated with a risk of subsequent chargeback for the particular payment transaction(Kowalchyk, Fig. 2; “220-Send transaction card data to risk assessment system/server” > “225- Read transaction card data” > “230-Retrieve/generate risk indicator for consumer identified by transaction card data”); 
	determining that the score satisfies a criteria; and
	identifying, based at least in part on determining that the scoresatisfies the criteria (Kowalchyk, Fig.  col-lines ; “the indicator may be in the form of a number (e.g., ranging from 1-100) to indicate a level of risk associated with accepting payment using the payment device. For example, a low number may represent low chargeback risk, whereas a high number may represent a high chargeback risk”).
	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include analyzing a particular payment transaction of the one or more transactions of the plurality of transactions; determining, based at least in part on analyzing the particular payment transaction, a score associated with a risk of subsequent chargeback for the particular payment transaction; determining that the scorein part on determining that the score satisfies the criteria, as taught by Kowalchyk, where this would be performed in order to effectively utilize fraud detection mechanisms. See Kowalchyk, col. 1- lines 41-42.

	Regarding claims 3 and 15. The combination discloses The system as recited in claim 2, wherein analyzing the particular payment transaction payment transaction (Mason, [0019]; “Rules … apply one or more filters to the transaction … Transaction data may include information identifying the merchant or POS location where the transaction was performed … date and time of the transaction”).
	Examiner note: the examiner notes that many claims reciting the language of “or”.
Under the claims’ broadest reasonable interpretation only one of these conditional statements need be satisfied by the prior art.
  	Regarding claims 4 and 16. The combination discloses the system as recited in claim 1, wherein performing the analysis further identifies one or more other transactions transactions  (Mason, Fig. 3; “foag transaction “ineligible 335”. [0050]; “If a transaction does not comply with one of the one or more rules, the transaction may be flagged as ineligible for chargeback processing in block 335”).  

	Regarding claim 17. The combination discloses the method of claim 16, wherein performing the analysis of the one or more interactions of the plurality of interactions to identify at least one other interaction that is not eligible for the expedited payment to the entity (see claim 1 rejection supra) comprises at least: that the particular interaction is not eligible for the expedited payment to the entity (Mason, Fig. 3; “flag transaction ineligible 335”. [0050]; “If a transaction does not comply with one of the one or more rules, the transaction may be flagged as ineligible for chargeback processing in block 335”) 
	The combination of Mason in view of Pentel substantially discloses the claimed invention; however, The combination fails to explicitly disclose the “analyzing a particular interaction of the one or more interactions of the plurality of interactions; determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction; determining that the score satisfies a criteria; and identifying, based at least in part on determining that the scorsatisfies the criteria, that the particular interaction is not eligible for the expedited payment to the entity”. However, Kowalchyk teaches:
	analyzing a particular interaction of the one or more interactions of the plurality of interactions (Kowalchyk, col. 7-lines 41-43; “Data provided to the risk assessment system can be transformed into a risk indicator in the form of a score, a letter or some other indicator that is sent to a payment device”); 
	determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction; determining that the score satisfies a criteria (Kowalchyk, Fig. 2; “220-Send transaction card data to risk assessment system/server” > “225- Read transaction card data” > “230-Retrieve/generate risk indicator for consumer identified by transaction card data”)
	identifying, based at least in part on determining that the scorsatisfies the criteria, that the particular interaction is not eligible for the expedited payment to the entity (Kowalchyk, col. 11-lines 62-65; “high risk 416 is defined as a risk score 410 of 67-100 and may indicate a high risk of fraud or chargeback such that the transaction card 140 should be rejected”).  
	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include analyzing a particular interaction of the one or more interactions of the plurality of interactions; determining, based at least in part on analyzing the particular interaction, a score associated with a risk of subsequent chargeback for the particular interaction; determining that the score satisfies a criteria; and identifying, based at least in part on determining that the score satisfies the criteria, that the particular interaction is not eligible for the expedited payment to the entity, as taught by Kowalchyk, where this would be performed in order to effectively utilize fraud detection mechanisms. See Kowalchyk, col. 1- lines 41-42.

	Regarding claims 5, 9 and 18. The combination discloses the system as recited in claim 1, wherein 
	The combination of Mason in view of Pentel substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “transmitting the notification causes the [[a]] device of the payee to display a user interface element that is selectable to initiate the expedited payment”. However, Kowalchyk teaches: transmitting the notification causes the [[a]] device of the payee to display a user interface element that is selectable to initiate the expedited payment (Kowalchyk, Fig. 2, “240-Display risk indication to merchant” > “245-determine whether to accept payment form consumer” > “250-accept payment/transaction card”. Col. 10-lines 32-35; “the merchant 110 can select "charge" 304 to initiate electronic payment and charge the transaction card 140 of the consumer 120”).
	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include transmitting the notification causes a device of the payee to display the user interface element that is selectable to initiate the expedited payment, as taught by Kowalchyk, where this would be performed in order to effectively utilize fraud detection mechanisms. See Kowalchyk, col. 1- lines 41-42.

	Claims 6, 12 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Mason in view of Pentel furthermore in view of Kowalchyk further in view of US. Pat. Pub. No. 2007/0143209 to GERMAN et al. (“GERMAN”).
	Regarding claims 6, 12 and 20. The combination of Mason in view of Pentel furthermore in view of Kowalchyk discloses the system as recited in claim 1, the acts further comprising: 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “determining that a payment instrument associated with the payee supports the expedited payment; and determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible transactions transactions ”. However, GERMAN teaches:
	determining that a payment instrument associated with the payee supports the expedited payment (GERMAN, Fig. 3; “buyers registers at least one payment instrument with the payment enabler 320” > Fig. 5C; “score meets minimum requirements? 570C”); and determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible transactions transactions (GERMAN, Fig. 5C; “score meets minimum requirements? 570C” > “YES” > return (go to …  Fig. 3 595C” > Fig. 3; “payment enabler ensures completion of the transaction beteen buyer and seller 360”).
	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include determining that a payment instrument associated with the payee supports the expedited payment; and determining, based at least in part on determining that the payment instrument supports the expedited payment, that the one or more eligible transactions of the plurality of transactions are eligible for the expedited payment to the payee, as taught by GERMAN, where this would be performed in order to reduce transaction decision process. See GERMAN [0003].    

	Claims 7, 11 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Mason in view of Pentel furthermore in view of Kowalchyk further in view of US. Pat. Pub. No. 2014/0089192 to Boding et al. (“Boding”).

	Regarding claims 7, 11 and 19. The combination Mason in view of Pentel furthermore in view of Kowalchyk discloses the system as recited in claim 1, the acts further comprising: after initiating the expedited payment (see claim 1 rejection supra),
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “initiating the non-expedited payment based at least in part on determining that it is a close of a business day for the payee”. However, Boding teaches: initiating the non-expedited payment (Boding, [0082]; “a fraud score … a range of 9-10 will have a "reject" status”) based at least in part on determining that it is a close of a business day (Boding, [0089]; “time limit”) for the payee (Boding, Fig. 3; “fraud score determinative S308” > “NO” > “time exceeded S318” > “YES” > “approve … transaction S322”. [0085]; “At the end of the day, a clearing and settlement process is performed between the acquirer computer 140 and the issuer computer 160”).
	Therefore, it would have been obvious to one of ordinary skill in the payment processing art at the time of filing to modify Mason to include initiating the non-expedited payment based at least in part on determining that it is a close of a business day for the payee, as taught by Boding, where this would be performed in order to reduce transaction decision process. See Boding [0003].    

Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                            

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687